 PAN-OSTON CO. 305Pan-Oston Company and Sheet Metal Workers™ In-ternational Association Local No. 433, AFLŒCIO.  Case 26ŒCAŒ18679 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On March 29, 1999, Administrative Law Judge How-ard I. Grossman issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief, cross-exceptions, and a brief in support of cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions, ex-cept as discussed below, and to adopt the recommended Order as modified and set forth in full below.2 I. THE SUPERVISORY STATUS OF TODD HOLMES The judge found that the Respondent, through Super-visor Todd Holmes, violated Section 8(a)(1) by engaging in surveillance, creating the impression of surveillance, and interrogating an employee.  The Respondent has excepted to these findings on the basis that Holmes was not a statutory supervisor within the meaning of Section 2(11) of the Act at the time the events relevant to this proceeding occurred.  We find merit in this exception. In finding that Holmes was a supervisor during the relevant period, the judge relied upon the following: (1) Holmes™ testimony referring to himself as a supervisor; (2) employee Douglas Springer™s testimony that Holmes was a supervisor; and (3) evidence that employees at a union meeting told the business agent that Holmes was a supervisor. We find this evidence to be insufficient to support the judge™s finding. An employee™s title alone cannot establish whether that employee is a supervisor. See Waterbed World, 286 NLRB 425, 426 (1987), enfd. 974 F.2d 1329 (1st Cir. 1992). Rather, the party who asserts that an individual is a supervisor within the mean-ing of Section 2(11) of the Act must prove that the indi-vidual possesses at least one of the categories of author-ity enumerated in that section, and that his or her exer-cise of such authority requires the use of independent judgment.3 Hausner Hard Chrome of KY, Inc., 326 NLRB 426 (1998).                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric, 335 NLRB 142 (2001). The judge further relied on evidence that Holmes signed an employee discipline form on the line desig-nated for the supervisor. However, the record indicates that the decision to discipline the employee was made by Tom Staples, an admitted supervisor whose signature also appears on the form, and that Holmes signed the form merely as a witness.4 Because Holmes did not par-ticipate in the decision to administer the discipline, we find the judge™s reliance on this evidence to be mis-placed. We conclude that the General Counsel, who has the burden in this case, has proffered no evidence that Holmes possessed any of the indicia of a supervisor at the time the relevant events took place. Although the Respondent does not dispute that Holmes was a statutory supervisor at the time of the hearing in December 1998, we find no evidence to establish that Holmes was a su-pervisor at the time he engaged in the alleged unlawful conduct in early 1998. We therefore reverse the judge and find that Holmes was not shown to be a statutory supervisor when he engaged in conduct alleged to be a violation of Section 8(a)(1). II. THE AGENCY STATUS OF TODD HOLMES Alternately, the judge found that if Holmes was not a supervisor then ﬁat the very least he had apparent super-visory authority.ﬂ We interpret this to be a finding that Holmes™ conduct is attributable to the Respondent be-cause he acted with apparent authority when he engaged in the alleged misconduct.  Having reviewed the record, we conclude that there is insufficient evidence to support the judge™s finding, and accordingly, we reverse. The Board applies the common law principles of agency in determining whether an employee is acting with apparent authority on behalf of the employer when that employee makes a particular statement or takes a particular action. Cooper Industries, 328 NLRB 145 (1999); Hausner Hard Chrome of KY, Inc., 326 NLRB at 428. Apparent authority results from a manifestation by the principal to a third party that creates a reasonable  3 Sec. 2(11) of the Act defines a supervisor as any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the forego-ing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment. 4 Holmes™ testimony that he signed the form as a witness is undis-puted. 336 NLRB No. 23  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  306belief that the principal has authorized the alleged agent 
to perform the acts in question. 
Southern Bag Corp.,
 315 
NLRB 725 (1994) (and cases cited therein).  Either the 
principal must intend to cause the third person to believe 
the agent is authorized to act for him, or the principal 
should realize that its conduct is likely to create such a 
belief. 
Service Employees Local 
87 (West Bay Mainte-nance),
 291 NLRB 82 (1988) (citing Restatement 2d, 
Agency, § 27 (1958, Comment a)). 
The Board™s test for determining whether an employee 
is an agent of the employer is whether, under all of the 

circumstances, employees would reasonably believe that 
the employee in question was reflecting company policy 
and speaking and acting for management. 
Waterbed 
World, 286 NLRB at 426Œ427 (and cases cited therein). 
The Board considers the position and duties of the em-
ployee in addition to the context in which the behavior 
occurred. 
Jules V. Lane, 
262 NLRB 118, 119 (1982). 
The Board may find agency where the type of conduct 
that is alleged to be unlawful is related to the duties of the 

employee.  For example, in 
Hausner Hard-Chrome of KY, 
Inc., supra, the Board found that the heads of various de-
partments who regularly communicated management™s 
production priorities to employees acted as agents of the 
employer when they told em
ployees that the employer 
would likely shut down the plant if employees voted in 

favor of a union. 
In contrast, the Board may decline to find agency 
where an employee acts outside the scope of his or her 

usual duties.  Thus, in 
Waterbed World
, supra, the Board 
found that an employee who interrogated other employees 
and threatened them with di
scharge did not act as an 
agent of the employer because the employer had never 
held out the employee as being privy to management de-
cisions or as speaking on its behalf.  
Although not dispositive, the Board will consider 
whether the statements or actions of an alleged employee 
agent were consistent with statements or actions of the 
employer. The Board has found that such consistencies 
support a finding of apparent authority.  For example, in 
Hausner Hard-Chrome
, discussed above, the Board found 
that the ﬁmanifestation of apparent authority was 
strengthenedﬂ because the statements made by the de-
partment heads were consistent with statements made by 
management.  326 NLRB at 428.  See also
 Great Ameri-can Products
, 312 NLRB 962 (1993).  
We emphasize that an employ
ee may be an agent of the 
employer for one purpose but not another. For example, 
in 
Cooper Industries, 
supra, the Board found that em-
ployees could reasonably believe that employee facilita-
tors who made various coer
cive statements acted as 
agents of the employer becau
se the employer had held 
them out as primary conduits for communication with 

management. However, the Board found that employees 
would not reasonably believe that a facilitator who at-
tended a union meeting acted as
 an agent of the employer 
for purposes of surveillance where the union representa-
tive had questioned the facilitator, accepted his explana-tion that he was there as a regular worker, and permitted 
him to remain.  328 NLRB at 146. 
Finally, it is the burden of the party who asserts that an 
individual has acted with apparent authority to establish 
the agency relationship. Millard Processing Services
, 304 
NLRB 770, 771 (1991), enfd. 2 F.3d 258 (8th Cir. 1993), 
cert. denied 510 U.S. 1092 (1994). As discussed above, 
the party who has the burden to prove agency must estab-
lish an agency relationship with regard to the specific 

conduct that is alleged to be unlawful. 
In applying these principles 
here, we find that the Gen-
eral Counsel, who bears the burden of proof, has failed to 

establish that the Respondent has taken any action from 
which employees could reasonably conclude that Todd 
Holmes was acting on the Respondent™s behalf when he 

engaged in the specific conduct alleged to be unlawful. 
The record indicates that Holmes was a group leader and 
that he attended supervisory meetings during the relevant 
period. However, it contains no relevant evidence regard-
ing Holmes™ duties in his position during this time, nor 
does it indicate what occurred during these supervisory 
meetings.
5 Thus, there is no evidence from which we can 
determine whether any of the actions alleged to be unlaw-

ful were within the scope of or related to Holmes™ duties 
as a group leader.  Additionally, there is no evid
ence that the Respondent 
communicated to employees 
that Holmes was acting on 
its behalf at the time he engaged in the acts in question. 

The Respondent did nothing that would indicate to em-
ployees that it sent Holmes to a union meeting, or that 
Holmes spoke for management when he questioned an 
employee about the meeting or told employees they were 

being watched.  In the absenc
e of such evidence, we can-
not conclude that, based solely upon his position as group 
leader, employees could reasonably believe that Holmes 
was speaking or acting on behalf of the Respondent.  
Holmes™ questioning of an employee about a union 
meeting in late March was consistent with the actions of 
Supervisor Mike Ward, whose similar questioning of an 
employee we find to be unlawful (see below).  However, 
we find that this evidence by itself is insufficient to es-

tablish apparent authority. 
                                                          
 5 While counsel for the General Counsel specifically questioned 
Holmes about his duties once he beca
me a supervisor, counsel failed to 
elicit any specific information concerning Holmes™s duties or responsi-
bilities as a group leader during the relevant period. 
 PAN-OSTON CO. 307Accordingly, because we find
 that Holmes was not an 
agent of the Respondent, we find that his conduct did not 
violate Section 8(a)(1).6 III. THE INTERROGATION OF DOUGLAS 
SPRINGER BY SUPERVISOR MIKE WARD 
We affirm the judge™s finding
 that admitted Supervisor 
Mike Ward violated Section 8(a)(1) when he questioned 
employee Douglas Springer 
about a union meeting. In 
finding the violation we do not rely on the judge™s ra-
tionale, but rather find the 
questioning coercive for rea-
sons set forth below. 
The test for determining whether an employer has 
unlawfully interrogated an employee is whether under all 
of the circumstances the inte
rrogation reasonably tends to 
restrain, coerce, or interfere with rights guaranteed by the 
Act. Rossmore House
, 269 NLRB 1176 (1984). Here, 
Ward™s questioning of Spring
er took place in the Respon-
dent™s plant while Springer was working the third shift in 

April or May 1998, when employees were attempting to 
organize. Although Springer had been active in union 
organizing, there is no evidence that he openly supported 
the union or that he had ever made his union sympathies 
known to Ward or any other supervisor.  Springer had 
been present at an employee meeting in December 1997 

during which Plant Manager Dan Day declared that he 
would not tolerate a union and would do what he could to 
keep the union out. Thus, at the time of the questioning 
Springer was aware of the Respondent™s hostility toward 
the Union.
7 Contrary to our dissenting colleague, we find the total-
ity of the evidence here sufficient to establish that Ward™s 
questioning of Springer was coercive and therefore viola-
tive of Section 8(a)(1). Although the record is silent as to 
the precise words used by Ward, Springer testified that 
Ward asked him about a union meeting on Sunday after-
noon.  Obviously, the question was about protected union 
activity. We conclude that such an inquiry, made under 
the circumstances discussed above, where the employee 
had not previously disclosed his union sympathies and 
was aware of the Respondent™s hostility towards the Un-
ion, is coercive. Thus, we affirm the violation. 
                                                          
                                                           
6 The Respondent argues that Ho
lmes™ statement 
to Philip Mosby was not coercive and therefore did not constitute unlawful interroga-
tion.  Because we find that Holmes
 was neither a supervisor nor an agent of Respondent at the time he
 made the statement, we need not 
reach this issue. 7 Ward did not testify and theref
ore Springer™s testimony regarding 
this issue is undisputed. 
IV. GARY FERGUSON™S FINAL WARNING 
 AND DISCHARGE 
The judge found that the Respondent violated Section 
8(a)(3) and (1) by issuing a final written warning on April 
3, 1998, to employee Gary FergusonŠwho led the effort 
to bring a union into the Respondent™s plantŠand by 
terminating him approximately 1 month later.  We agree. 
Under 
Wright Line,
8 the General Counsel bears the 
burden of establishing that Ferguson™s protected union 

activity was a motivating factor for the Respondent™s 
conduct. We agree with the judge that the General Coun-
sel has met his burden.
9  However, for reasons discussed 
above, we do not rely on the actions of Todd Holmes in 
finding animus on the part of the Respondent.  Rather, 
we find animus based on Ward™s unlawful questioning of 
Springer, Plant Manager Day™s statement to employees 
that he would not tolerate a union, and Supervisor Doug-
las England™s selective enforc
ement of a no-talking rule 

against prounion employees. 
Once the General Counsel established the antiunion 
motivation for the Respondent™s actions, the burden 
shifted to the Respondent to show that it would have dis-
ciplined and discharged Ferguson in the absence of his 
union activity. The Respondent contends that Ferguson 
was discharged because his job performance was unsatis-
factory as measured by a work sampling system that the 
Respondent began utilizing in February 1998.
10 The judge 
found this reason was pretextual and that the Respon-
dent™s actions were therefore unlawful. We affirm the 
judge™s findings.  
V. THE RESPONDENT™S EARLIER WARNINGS 
 TO FERGUSON 
The General Counsel has excepted to the judge™s inad-
vertent failure to rule on allegations that Respondent vio-
lated Section 8(a)(3) and (1) by issuing warnings to Fer-
guson on January 15, and on March 27, 1998.  We find 
merit in these exceptions, and further find that the Re-
spondent violated the Act as alleged. 
Supervisor Douglas England issued a written warning 
to Ferguson on January 15 
because of Ferguson™s low 
productivity on the prior day.  Ferguson testified that he 

tried to explain to England that some of the parts on 
 8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
9 In addition to the judge™s findings regarding the Respondent™s 
knowledge of Ferguson™s union activity, we rely on the evidence that 
both Plant Manager Day and Supervisor Tom Staples, who initiated the 
investigation of the brake press opera
tion that eventually led to Fergu-
son™s discharge, had personal knowledge that Ferguson was involved in 
union organizing. 
10 The work sampling system is more fully described in sec. II,D, of 
the judge™s decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  308which he had worked that day were rework or rerun work 
that required him to change 
the setup of his machine in 
between running the parts through.  England told Fergu-
son that he did not want to hear any excuses, and told 
him to sign the discipline form. The evidence indicates 
that at the time of this incident the Respondent was 
aware that Ferguson supported the Union. 
England had previously re
primanded Ferguson in De-
cember 1997 for talking with another employee. Ferguson 

was near his machine talking to the operator next to him 
when England walked over and told them to get back to 
work. As England walked over to Ferguson, he passed by 
several other employees who were also talking but said 
nothing to them. When Ferguson pointed out that he was 
not the only one talking, England replied that the fact that 
the others were talking did not mean that he had the right 
to talk. England then walked away from Ferguson and 
walked past the other employees, who continued to talk, 
and again said nothing. The employees who England al-
lowed to talk were opposed to the Union. The Respondent 
has no rule against employees talking to one another. 
We conclude that the December incident, which oc-
curred only about a month before England issued the 
January 15 warning, is evidence of England™s hostility 
towards Ferguson because of Ferguson™s prounion posi-
tion. England did not testify and Ferguson™s testimony 
concerning these events is 
undisputed. Under these cir-
cumstances we find that England issued the January 15 
warning to Ferguson in retaliation for his union activity 
in violation of Section 8(a)(3) and (1). 
Ferguson also received an
 oral warning on March 27 
for low productivity. This wa
rning was based upon Fer-
guson™s performance as measured by the Respondent 
using its work sampling system. Because we have deter-
mined that the Respondent™s purported reliance on this 
system was pretextual, we find that the warning of March 
27, also based upon work sampling, was given in viola-
tion of Section 8(a)(3) and (1). 
VI. PHILIP MOSBY™S FINAL WARNING 
The judge found that the Respondent violated Section 
8(a)(3) and (1) by issuing a final written warning to 
Philip Mosby on April 3, 1998.  In its exceptions, the 
Respondent argues, inter alia, that the General Counsel 
failed to establish that it ha
d any direct knowledge of 
Mosby™s union activities. We agree with the Respondent 
that the evidence is insufficient to establish such knowl-
edge.  Mosby was a union supporter who signed an au-
thorization card and tried to recruit other employees.  
However, there is no direct evidence to indicate that the 
Respondent was aware of Mosby™s union activity.  
Nevertheless, we affirm the judge™s finding of a viola-
tion. It is well established that, in the absence of direct 
evidence, an employer™s knowledge of an employee™s 
union activities may be proven by circumstantial evi-
dence from which a reasonable inference may be drawn. 
Such circumstances may include the employer™s demon-

strated knowledge of general union activities, the em-
ployer™s demonstrated union animus, the timing of the 
discipline or discharge, and pretextual reasons for the 
discipline or discharge asserted by the employer.  
Kajima 
Engineering & Construction, 
331 NLRB 1604 (2000) 
(and cases cited therein).  See also
 Darbar Indian Res-
taurant,
 288 NLRB 545 (1988); 
Dr. Frederick 
Davidowitz, D.D.S.
, 277 NLRB 1046 (1985).  
Applying these criteria here, 
we find that the evidence supports an inference that the Respondent was aware of 

Mosby™s involvement with the Union.  It is undisputed 
that the Respondent was aware that the Union was at-
tempting to organize its employees. As discussed above, 
the evidence also reveals that
 the Respondent harbored 
antiunion animus as demonstrated by its violations of 
Section 8(a)(3) and (1). Additionally, Mosby™s final warn-
ing was given on the same day as the unlawful warning to 
Ferguson, a known union supporter, and the language was 
almost identical to that of Ferguson™s warning. 
As with the final warning to Ferguson, we also find that 
the reason proffered by the Respondent for Mosby™s final 

warning does not withstand scrutiny.  Mosby worked in 
the brake press area of the pl
ant with Ferguson and was 
evaluated under the same work sampling system, which 
the judge found to be select
ively directed at the brake press operators. The Respondent asserts, as it did with 
regard to Ferguson, that the reason for the warning was its 
determination that Mosby™
s performance was unsatisfac-
tory based upon data from the work sampling system. 

However, when Mosby asked Supervisor Tom Staples for 
specific information regarding his alleged nonproductiv-
ity, the only response he received from Staples was that 
he was not productive. In fact, on the day that Mosby was 
allegedly not productive, the Respondent™s records indi-
cate he was working 95 percent of the time.  In these cir-
cumstances, and in light of our findings that the same 
defense proffered by the Respondent against Ferguson 
was pretextual, we find that
 the Respondent™s asserted 
reason for Mosby™s discipline 
also to be pretextual.  Accordingly, based on all the foregoing, we find a suf-
ficient basis to infer know
ledge and we affirm the 
judge™s finding that the Respondent™s final warning to 
Mosby violated Section 8(a)(3) and (1). 
AMENDED CONCLUSIONS OF LAW 
1.  Substitute the following for paragraph 3. 
ﬁ3.  The Respondent violated Section 8(a)(1) of the 
Act by coercively interrogating employee Douglas 
Springer about his union activities.ﬂ 
 PAN-OSTON CO. 3092.  Substitute the following for paragraph 4. 
ﬁ4.  The Respondent violated Section 8(a)(3) and (1) 
of the Act by issuing employee Gary Ferguson a written 
warning on January 15, 1998, a verbal warning on March 
27, 1998, a final written warning on April 3, 1998, and 
by discharging him on May 8, 1998, because of his pro-
tected activity; and by issuing employee Philip Mosby a 
final written warning on Apr
il 3, 1998, because of his 
protected activity.ﬂ ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Pan-Oston Company, Glasgow, Kentucky, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Coercively interrogating its employees about their 
union and other protected activities. 
(b) Discouraging membership in Sheet Metal Workers™ 
International Association, Local No. 433, AFLŒCIO, or 

any other labor organization, by giving warnings to or by 
discharging employees because of their union or other 
protected activities, or by discriminating against them in 
any other manner with respect to their wages, hours, ten-
ure of employment or any other terms and conditions of 
employment. 
(c) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their rights guaranteed by Section 8(a)(1) of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Gary Ferguson reinstatement to his former position, or, if 

that position no longer exists, to a substantially equiva-
lent position, dismissing if necessary any employee hired 
to fill said position, and make him whole in the manner 
set forth in the remedy section of the decision. 
(b) Within 14 days from the date of this Order, ex-
punge from its records all references to its discharge of 

Gary Ferguson and to its written warning of January 15, 
1998, its verbal warning of March 27, 1998, and to its 
final written warning of April 3, 1998, given to Fergu-
son, inform Ferguson in writing that this has been done, 
and that the aforesaid actions will not be used as the ba-

sis of any future discipline. 
(c) Within 14 days from the date of this Order, ex-
punge from its records all references to its final written 
warning of April 3, 1998, given to Philip Mosby and 
inform Mosby in writing that this has been done, and that 
the aforesaid actions will not be used as the basis of any 

future discipline. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Glasgow, Kentucky facility, copies of the attached 

notice marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms provided by the Regional Director for Region 26, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since January 15, 1998. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I disagree with my colleagues in one respect.  I cannot 
conclude that the Respondent™s supervisor, Mike Ward, 

unlawfully interrogated employee Douglas Springer. 
Springer testified only that in April or May 1998 Ward 
asked him ﬁabout a Union meeting.ﬂ
1  There is no evi-
dence as to the precise question asked by Ward. My col-

leagues seek to supply only the general testimony, but no 
specifics.  In this regard we
 do not know precisely what 
Springer was asked, whether this was a casual or isolated 

question, or any of the circumstances surrounding the 
question. 
The majority notes that th
e questioning took place dur-
ing an organizing campaign. But surely this is not 
                                                          
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 See the judge™s decision at sec. F(1)(b). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  310enough to make the question coercive. My colleagues 
also rely on the fact that, although Springer was active in 
organizing, there was no evidence of management 
knowledge of his union activities.  Concededly, where 
the union sentiments of an employee are unknown, it 
may be coercive to ask an employee where he stands on 
the issue.  However, as noted above, we do not know 

enough about the question to determine whether it was of 
this character. 
In sum, without more regarding the precise words 
used, or the locus and context of the question, the evi-

dence is insufficient to establish a violation of Section 
8(a)(1).
2  Finally, my colleagues rely on Springer™s pres-
ence at an employee meeting months earlier during 
which the Respondent™s plant manager (Day) made a 
comment which my colleagues fi
nd to be evidence of the 
Respondent™s hostility towards the Union.  Assuming 

that the comment evidenced hostility, that would not 
show that 
Ward™s
 question, 
months later
, was coercive.  
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT coercively in
terrogate our employees 
about their union and other protected activity. 
WE WILL NOT discourage membership in the Sheet 
Metal Workers™ International Association, Local No. 

433, AFLŒCIO, or any other labor organization, by giv-
ing warnings to or by discharging employees because of 
their Union or other protected activity, or by discriminat-

ing against them in any other manner. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of 
their rights guaranteed by Section 8(a)(1) of the Act. 
                                                          
                                                           
2 See, e.g., 
Bourne v. NLRB
, 332 F.2d 47 (2d Cir. 1964); and 
Sunny-vale Medical Center, 277 NLRB 1217 (1985). 
WE WILL offer Gary Ferguson reinstatement to his 
former position, and make him whole with interest for 
any loss of earnings he may ha
ve suffered because of our 
unlawful discharge of him. 
WE WILL remove from our records all references to 
our discharge of Gary Ferguson and all our unlawful 
warnings given to Gary Ferguson, and to the unlawful 
final written warning given to Phillip Mosby, and inform 
them in writing that this has been done and these actions 
will not form the basis of any future discipline of them. 
PAN-OSTON COMPANY 
 Melvin L. Ford, Esq., 
for the General Counsel.
 John T. Lovett, Esq. (Brown, Todd & Heyburn, PLLC), 
for the Respondent. David K. Harmes, 
International Representative for the Charg-
ing Party. 
 DECISION STATEMENT OF THE CASE 
HOWARD I. GROSSMAN, Admi
nistrative Law Judge. The 
charge was filed on May 21, 1998,
1 by Sheet Metal Workers™ 
International Association, Local No. 433, AFLŒCIO (the Un-
ion) and an amended charge on August 21.  Complaint issued 
on August 27 and alleges that Pan-Oston Company (Respon-
dent or the Company) engaged in surveillance of its employees™ 
union activities by a superviso
r™s attendance at a union meet-
ing, by creating the impression of surveillance of such activi-
ties, and by interrogating employees about the location of a 
union meeting.  In addition, th
e complaint as amended at the 
hearing alleges that Respondent issued a final written warning 

to employee Philip Mosby, a final written warning to employee 
Gary Ferguson, and that it discharged Ferguson on May 8, all 
of the foregoing actions because of the employees™ union sym-
pathies or activities. 
A hearing on these matters was held before me in Nashville, 
Tennessee, on December 10 and 11.  Thereafter, the General 
Counsel and Respondent filed briefs.  On the basis of all the 
evidence of record, and my obser
vation of the demeanor of the 
witnesses, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent is a corporation with an office and place of busi-
ness in Glasgow, Kentucky, wher
e it is engaged in the manu-
facture of counters for retail bus
inesses.  During the 12-month 
period ending July 31, Respondent purchased and received at 
its Glasgow, Kentucky facility goods valued in excess of 
$50,000 directly from points outside the Commonwealth of 
Kentucky.  Respondent is an em
ployer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
 1 All dates are in 1998 unless otherwise specified. 
 PAN-OSTON CO. 311II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Gary Ferguson™s Employme
nt History and Un
ion Activities Gary Ferguson was hired in July 1990 as a brake press op-
erator in the machine line depa
rtment.  This department, on 
each shift, consists of one ﬁshearﬂ operator, two ﬁPegaﬂ (ma-
chine) operators, four brake press operators, each on a separate 
machine, two ﬁFinn-powerﬂ operators (for punching), one 
buffer, and one machine line support employee. 
The function of a brake press operator is to bend metal to 
conform to the design of each counter.  Each separate design 
requires a ﬁtool set-up.ﬂ  On some orders multiple counters are 
produced from the same ﬁsetup.ﬂ  The brake press operator 
checks his drawings to determine the nature of the bend, ascer-
tains the parts which he has, a
nd determines the dimensions.  

Brake press operators customarily talk to one another about 
their work, and sometimes work on the same job. 
Some of the brake press operator™s functions include ﬁre-
worksﬂ and ﬁrerunsﬂ A ﬁreworkﬂ is an unacceptable part that 
the operator can flatten out and re
bend.  A ﬁrerunﬂ is a missing 
piece, or one so damaged that 
it cannot be corrected, but must 
be made from the start beginning with the shear operator.  
ﬁReworksﬂ increase the number of times the brake press opera-
tor has to make a tool ﬁsetup,ﬂ for which he produces only one 
part.  A rework assignment requ
ires a decision by the machine 
line leader as to the correct way to make the bends, the correct 

dimensions, and other aspects of th
e job.  While this decision is 
being made, the brake press operator must wait.  The result of 
these factors is less productivity by the brake press operator.
2  After a counter is completed in the machine line department, it 

is sent to the welding, painting, or assembly department. 
Ferguson received a reprimand in June 1992, directing him 
to improve his work quality and quantity.
3  After starting as a 
brake press operator he became a ﬁquality controlﬂ employee in 
1993.  In June 1994 Ferguson was transferred to the third shift 
with and increase in pay.   
In November 1994, he was trans-ferred to the second shift as a team leader to assist a new line 
leader for that shift.  After 2 weeks in this job, he was trans-
ferred ﬁto daysﬂ to work with Terry Leber, the line leader.  
However, the Company was ﬁdownsizingﬂ team leaders, and in 
March 1995, Ferguson was transferred to another plant as a 
brake press operator.
4  His pay increase was taken away.  How-
ever, in January 1996 he was again promoted to line leader, and 
his pay increase was restored. 
In 1997 the Company went from a 3-shift 8-hour operation 
to a 2-shift 12-hour operation, with two crews working alter-
nate days.  Work at POKY 3 diminished, and in January 1998 
Ferguson was transferred back to the original plant as a brake 
press operator, again under team leader Terry Leber.  Accord-
ing to Leber, he assigned 50 to 70 percent of the rework and 
rerun jobs to Ferguson. 
Ferguson initiated a union campaign in October 1995 by 
calling the union representative. 
 He obtained card signatures, 
                                                          
                                                           
2 Testimony of Terry Leber, a machine line leader. 
3 R. Exh. 1. 
4 The name of the plant was ﬁPOKY 3ﬂ (Pan-Oston Kentucky Plant 
Number 3).  The Company had previously owned three plants, which 
explains part of the name of this plant. 
distributed handbills, and held about three union meetings.  In 
November 1995, Mike Ward, an admitted supervisor, told Fer-
guson that he understood there was a union meeting that night, 
and asked Ferguson how they were going.
5  Ferguson discon-
tinued these efforts because of a lack of response.  Ward gave 
him a written warning on December 12, 1995.
6 Ferguson called the union representative again in 1997 and 
recommended another campaign.  The union representative 
asked Ferguson to determine whether there was more interest 
this time, and Ferguson did so.  A first union meeting was held 
in July 1997, and subsequent m
eetings approximately once per 
month.  Ferguson again obtained signatures on authorization 
cards, signed one himself in September 1997 and distributed 
handbills for about 3 to 4 months in a shopping area in the town 
of Glasgow, Kentucky, where the plant is located. 
In August 1997 Ferguson was a machine line support, and 
was issued a reprimand for talk
ing to other employees and fail-
ing to keep brake press opera
tors supplied with materials.
7  Ferguson replied that it was necessary to talk to operators to 
determine their needs.  In Octo
ber 1997, Supervisor Mike Ward 
approached Ferguson and asked 
him how his meetings were 
going.  Ferguson replied that his father™s meetings were going 
well.  Ward responded that he was talking about the ﬁUnion 

meetings,ﬂ that the ﬁUnion stu
ff sure keeps management on its 
toes,ﬂ and that he would sign a card himself if he were not a 

supervisor.  I credit Ferguson™
s uncontradicted testimony. 
The Company reimbursed employees for jeans purchased for 
work.  In September 1997, a le
ad person named Terry Jessie 
was passing out reimbursement forms for this purpose.  He did 
not give one to Ferguson, and the latter asked the reason.  Jessie 
replied Ferguson was trying to get a ﬁdamn Unionﬂ into the 
plant, and that if that happen
ed the employees would not get 
any more reimbursement for jean
s.  Ferguson filed a complaint 
and subsequently had a meeting 
about the incident with admit-
ted Supervisors Douglas England 
and Paul Smith, together with 
Terry Jessie.  The latter asked 
Ferguson why he was so strongly 
behind the Union, and the supervisors looked at Ferguson as if 
they were expecting him to answer.  He did not answer the 
question, but Supervisor Smith told him that the Union had nothing to offer the employees.  Smith did not testify, and I 
credit Ferguson™s uncontradicted testimony. 
Shortly after this conversati
on, Ferguson went to Personnel 
Manager Sharon Jones, an admitt
ed supervisor and asked about 
the incident.  She asked why the employees were interested in 
getting a Union into the plant.  Ferguson replied that they were 
interested in job security, bette
r wages, insurance, and senior-ity.  Jones wrote down what Ferguson had said. 
Former employee Douglas Springer testified that union 
meetings occurred once or twice 
a month.  Springer stated that, 
in April or May 1998, Supervisor
 Mike Ward asked him about 
a union meeting being held on a Sunday afternoon.  Another 

supervisor asked him the same que
stion.  Springer™s testimony 
was uncontradicted, and is credited. 
 5 Ward did not testify, and Fergus
on™s believable testimony is cred-
ited. 6 R. Exh. 3. 
7 GC Exh. 9. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  312B. The Alleged Surveillance and Impression of Surveillance 
The complaint alleges that Respondent engaged in surveil-
lance of union activities by atte
nding a union meeting, and, at 
about the same time, created an 
impression of surveillance by 
telling employees that Respondent was watching them. 
The individual who engaged in
 these activities was Todd 
Holmes.  The complaint alleges and the answer denies that 
Holmes was a supervisor.  Former employee Douglas Springer 
testified that Holmes was a s
upervisor, although not Springer™s 
immediate supervisor.  Holmes te
stified that he was a supervi-
sor in early 1998, but was hourly paid.  Other supervisors are 
hourly paid, according to Holmes. 
 He was ﬁacting as a supervi-
sor, but was not getting paid as 
a supervisor.ﬂ  Beginning about 3 months before his testimony in 
this proceeding, i.e., in about 
September or October 1998, Holm
es testified he was compen-
sated by salary.  However, on 
April 3, 1998, he signed as a 
supervisor a final written warning issued to Philip Mosby.
8 The union meeting was held on January 9, 1998, in a Day™s 
Inn.  Springer was present.  He was talking with Shane White; 
Holmes was nearby.  Springer testified that he and White felt 
that they were being watched. 
 The employees told the business 
agent that Holmes was a supervisor, according to Philip Mosby. 
Holmes testified that he was an hourly employee, and had a 
right to attend.  Holmes denied
 that anybody in management 
asked him to attend the union meeting.  However, the next day 
he reported his attendance to his own supervisor, Doug Eng-
land.  The latter replied that it was not a good idea because of 
the ﬁpositionﬂ that Holmes was in. 
Springer testified that Holmes told him in the plant that he 
was being watched.  Mosby stated that Holmes walked past his 
machine and asked whether he wa
s going to ﬁthe big meeting.ﬂ  
A union meeting was scheduled for that or the following Sun-
day.  This testimony is uncontradicted. 
C. Plant Manager Day™s Speeches 
Dan Day was appointed plant 
manager in late 1997, and 
made a speech about unions to employees in October 1997.  He 

said that the Union could not promise them anything, and could 
not force the Company to agree to anything.  All the Union 
could do is cause the employees to strike.  If this was an eco-
nomic strike, the Company could hire permanent replacements 
for the strikers, and the latter co
uld not return to their jobs as 
long as the replacements wanted them.  A union would hamper 
the Company™s ability ﬁto protect all our jobsﬂ by reducing the 
Company™s efforts to meet competition.  Day told employees 
that he did not want a union in the plant, and ﬁwould fight it in 
every legal way possible.ﬂ
9 There is evidence that Day made another speech to employ-
ees in December 1997.  Former employee Douglas Springer 
testified that he did so, and said
 that he would not tolerate a union, and would do what he could to keep one out.  Machine 
line leader Terry Leber testified that Day said that the employ-
ees would be better off without 
a union, and that he would do 
everything in his power to keep one out.  Philip Mosby cor-

roborated this testimony.  Ga
ry Ferguson testified that Day 
                                                          
                                                           
8 GC Exh. 4. 
9 R. Exh. 11. 
made a speech in early December in which he said that he knew 
there was a movement for a union in the shop, and that there 
were a few people involved in it.
  Day told the employees that 
he would not tolerate a union in the Company, and would do 
everything he could to keep it out.  Day testified that he could 
not recall making a speech in December. 
The overwhelming weight of this evidence demonstrates that 
Day told the employees he woul
d not tolerate a union, and 
would do everything he could to keep it out.  He also acknowl-
edged that he knew that there 
were ﬁa few peopleﬂ involved in 
the Union movement. 
D. The Warning to and Discharge of Gary Ferguson 
1. The productivity issue 
In early 1997, Respondent had two plants operating, the fa-
cility in Glasgow, Kentucky, 
and the plant known as ﬁPOKY 3.ﬂ  Ferguson had been transferred to POKY 3 in 1995.  In June 
1997, the manufacturing function 
of POKY 3 was ﬁcut down 
drasticallyﬂ due to ﬁproductionﬂ and employees were trans-
ferred back to the main plant.
10  At the same time, the 12-hour 4-day shift change was made in the manufacturing operation.  

As indicated, this was discontinued in January 1998, and the 
Company returned to the 3-shift 8-hour schedule.  Ferguson 
returned to the regular plant as a brake press operator.  Produc-
tion at POKY 3 was resumed. 
As indicated, Dan Day arrived as CEO in October 1997.  He 
contended at the hearing that the 
plant was behind in deliveries 
of orders, was working excessive amounts of overtime, and had 
subcontracted $1.5 billion of orders to another producer.  Day 
concluded that there was a delay in production at the brake 
press machines, and directed Supervisor Tommy Staples to 
investigate. 
Staples testified that the Company produced items pursuant 
to a specific order, but did not make products ﬁfor inventory.ﬂ  
He affirmed that the Company was ﬁfalling behind in ordersﬂ in 
February 1998.  On the other hand, Staples also averred that the 
Company was not behind in ﬁdeliveries,ﬂ and had not received 
any complaints from customers that their orders were not being 
delivered.  Staples further tes
tified that Respondent was con-
cerned with production in all de
partments, such as the Pega 
operators, the shearer, the buffers, and the rest of the machine 
line department.  Staples conceded that there had been mistakes 
by the Pega operators and the shearer, who preceded the brake 
press operators, and that these 
mistakes impeded the entire 
operation.  However, Staples was asked 
whether he was con-
cerned ﬁonlyﬂ with the brake 
press operators, and answered, ﬁYes.ﬂ 
Gary Ferguson gave a somewhat different version of the 
Company™s production procedure.  It wanted a ﬁsmooth flow of 

work through the plant.ﬂ  In order to effect this, the Company 
wanted no delays in one operation because of a lack of orders.  
Accordingly, it planned for work waiting to be done by each 
component in the machine line 
department.  Otherwise, the 
employees would be ﬁstanding 
around waiting,ﬂ according to 
Ferguson.  He testified that there were ﬁbottlenecksﬂ or ﬁbuild-
 10 Testimony of machine line leader Terry Leber and Gary Ferguson. 
 PAN-OSTON CO. 313upsﬂ throughout the plant, and that there were no more in the 
brake press area than in other operations. 
2. The investigation of the brake press department 
To begin, Supervisor Tommy Staples admitted that the Com-
pany had no ﬁproduction rateﬂ or ﬁproduction quotaﬂ for the 
machine line department.  It did not keep records of the 
products produced by individual employees.  Instead, it deter-
mined whether a particular order was completed within the 
ﬁshop hoursﬂ allowed it by a computer.  The reason for the lack 
of productivity quotas, advanced by Respondent, was that the 
components being manufactured were different from one an-
other. In lieu of comparing production rates of the employees, Re-
spondent employed a system call
ed ﬁwork sampling.ﬂ  Accord-
ing to Respondent™s witnesses, 
this involves simply observing 
randomly an employee over many instances, then computing 
the percentage of times when he was ﬁworking,ﬂ and recording 
the results.  A percentage of 80 percent was deemed satisfac-
tory. 
There was no company rule against employees talking to one 
another, going for a coke, or to the restroom.  As indicated, the 
brake press operators on occasion were working together, or 
needed advice on a procedure.  In December 1997 Ferguson 

was on his way to his brake pre
ss, but stopped to talk to the 
operator next to him, Jimmy Bu
lle.  Nearby, employees Alan 
Payne, David Thomerson, and 
Doug Lloyd were talking.  
Thomerson was antiunion, and Lloyd was ﬁvery strongly 

against it.ﬂ  Production Manage
r England approached Ferguson 
and Bulle, and asked whether there was a ﬁproblem.ﬂ  Upon 

receiving a negative reply, England told them to stop talking, 
and get back to work.  Ferguson
 replied that England had just 
passed Payne, Thomerson, and 
Lloyd talking, and had said 
nothing to them.  England replied that the fact they were talking 
did not give Ferguson and Bulle the right to do so.  He then left, 
passing Payne, Thomerson, and 
Lloyd on the way.  England 
said nothing to these employees, who were still talking.  Fergu-
son™s testimony is uncontradicted. 
Tommy Staples was directed by CEO Dan Day to make 
work sampling observations begi
nning in February 1998.  He 
did so only in the brake press depa
rtment.  As examples of ﬁnot 
working,ﬂ Staples would record that the employee was talking 
with another employee, was absent from his machine, was 
drinking a soda, etc.  Staples recorded that Ferguson was ﬁnot 
workingﬂ when Staples observed him talking with line leader 

Terry Leber or with machine line support personnel.  CEO Day 
conceded that the only way to determine whether two employ-
ees were talking about work was to ask them.  However, Sta-
ples never made any such inquiries.  The great majority of Sta-
ples™ ﬁnot workingﬂ observations concerned ﬁtalking.ﬂ
11                                                           
                                                           
11 The percentage of times when Ferguson was ﬁworkingﬂ from Feb-
ruary through May were: during 4 weeks in February, 86, 88, 85, and 
88 percent; in March 67, 87, 88, 73; 79, 94, 88, 93, 72, 82, 81, 59, 68, 
80, 82, 76, 63, 72, 63, 72, and 75 percent; in April, 73, 79, 91, 85, 90, 
87, 92, 83, 63, 76, 33, 76, 81, 65, 80, 70, 70, 70, 75, 64, and 62 percent; 
in May 56, 62, 71, 76, and 75 percent.  GC Exhs. 6, 14, 15, and 16.  R. 
Br., appendix. 
Respondent gave Ferguson a counseling on January 15,
12 and 
another on March 27.  On April 2, events took place which 
formed the basis of final written warnings to both Ferguson and 
Mosby.  One of the brake press machines was ﬁdownﬂ that day, 
and the employee who operated it was elsewhere.  Staples 
transferred the remaining three brake press operators to differ-
ent machines, i.e., to the machine of another employee.  Thus, 
Ferguson was transferred to Mosby™s machine, and Mosby to 
Thomerson™s.  The employees protested to Staples that the 
machines were different, and th
at this would slow down pro-duction.  Staples admitted at the hearing that the effect of the 
transfer of the machines 
was to slow down production. 
On the next day, April 3, 
Ferguson and Mosby were given 
ﬁfinal written warningsﬂ for, in effect, inadequate production on 
April 2.  Ferguson™s warning reads in part: 
 Operator not showing effort to run product through the proc-
ess at scheduled expectation.  
Observed by a member of upper 
management intentionally stopping the process when the 

dept.™s supervisor leaves the area.  Not producing parts in the 
sequence needed for the next op
eration.  All activity resulting 
in less that 50% of production performed . . .  Poor perform-

ance resulted in next operation to run short on their production 
plan and created more work on press brake operators on other 
shifts.
13  Ferguson testified that he did not know what the Company was 
talking about in asserting that he intentionally stopped produc-
tion, and stated that he was ne
ver told.  Ferguson denied that 
there was any set sequence after he had finished working on a 
product.  Staples engaged in 19
 observations of Ferguson on 
April 2.  Fifteen of them showed that he was ﬁworking,ﬂ while 

four showed that he was not working.14  He was thus working 
79 percent of the time according to StaplesŠonly one percent 
less than the Respondent™s asserted goal of 80 percent. 
Finally, Respondent discharg
ed Ferguson on May 8, 1998.
15  CEO Dan Day testified that, 
although Ferguson had improved 
his performance on occasion, it was not sufficient, and Day 
made the decision to discharge him. 
Respondent called seve
ral employees to testify about Fergu-
son™s work habits.  Thus, Mark Johnson testified that Ferguson 
was the slowest brake press operator; he told Johnson that the 
only reason he was at the Company was the insurance.  How-
ever, Johnson further testified that he had not worked in the 
machine line department since January 5, 1998, and thus had no 
knowledge of Ferguson™s work habits after that date.  Em-

ployee Doug Lloyd testified that Ferguson did not put a lot of 
effort into his work.  Lloyd opposed the Union, and knew that 
Ferguson supported it.  Employee
 Todd Medford testified that 
CEO Day instructed him to observe the work functions of the 
 12 GC Exh. 12. 
13 GC Exh. 11.  
14 GC Exh. 15, p. 2, the figures under the initials ﬁGFﬂ are Fergu-
son™s. 
15 The discharge notice states that Ferguson was discharged because 
of an excessive amount of time not working.  The employee demon-
strated for brief periods acceptable levels of work.  The employee™s 
performance continues to decline an
d remains at unacceptable levels.  
GC Exh. 12. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  314employees, that he did so and that Ferguson was not working 8 
out of 10 times. 
Machine line leader Terry Le
ber, with whom Ferguson 
worked, characterized Mosby and Ferguson as the ﬁleast effi-
cientﬂ of the four brake press operators.  However, he testified 
that Ferguson had to wait while Leber was making his decision 
on a part to be reworked.  As indicated, Ferguson received most 
of these assignments.  Leber denied that he had ever seen Fer-
guson idly standing around while he should have been working, 
or that he engaged in ﬁloafing.ﬂ 
Ferguson filed a claim for unemployment insurance benefits.  
After an initial denial, he filed an appeal, and a hearing was 
held before a senior appeals referee.  The claimant and the em-
ployer presented witnesses.  The denial was set aside, and the 
referee commented that ﬁthere was no evidence that claimant 
was not having to wait on equipm
ent or decision from a super-
visor or team leader.ﬂ
16 E. The Final Warning Issued to Philip Mosby 
Philip Mosby signed a union card in October, and recruited 
other employees to join the Union. 
On April 2, as indicated, a machine was down, and Staples 
transferred the three remaining brake press operators to differ-

ent machines.  As noted, the employees told Staples that it was 
not a good idea, since the machines were different, and it would 
hurt production.  According to Mosby, Staples replied that 
Mosby needed more training on the machine to which he was 
transferred.  On cross-examination, Staples admitted that the 
likely effect of the transfer was to slow down an employee, and 
cause him to ask questions of the operator who previously op-
erated it.  Nonetheless, Mo
sby was given Thomerson™s ma-
chine, and had to ask him how to operate it. 
As indicated, on April 3, Respondent delivered a final writ-
ten warning of deficient production on April 2 to Mosby. The 
language of the warning is identical to that of the final warning 
given to Ferguson.
17 Mosby said he was ﬁshockedﬂ 
at the warning; Tommy Sta-
ples told him that he was not being productive.  Mosby asked 
whether he was talking too much
, and Staples replied, ﬁNot 
excessively.ﬂ  Mosby asked wh
ether he was away from his 
machine too much, and Staples gave the same reply.  Mosby 
then asked what Staples meant 
about Mosby™s ﬁnot being pro-
ductive,ﬂ and Staples simply replied that he was ﬁnot produc-

tive,ﬂ 
 Mosby had another meeting, this time with CEO Dan Day, 
Tommy Staples, and Human Res
ources Manager Sharon Jones.  
Day simply said that Mosby wa
s not working up to ﬁproduction 
standards.ﬂ 
Respondent had no production standardsŠit used the ﬁwork 
samplingﬂ procedure.  On April 
2, the date referred to in the 
warning, Staples recorded Mosby as working 95 percent of the 
time.
18  Mosby denied the allegation that he was not producing 
parts in the sequence required for the next operation.
19  After 
                                                          
                                                           
16 GC Exh. 13. 
17 GC Exhs. 4, 11. 
18 GC Exh. 15, p. 2.  Mosby™s per
centage is recorded in the column 
designated ﬁPM.ﬂ 
19 Supra, fn. 13. 
his work, a part may go to painting, assembly, or welding.  
Mosby denied that he ever attempted to restrict production.
20 F. Factual and Legal Conclusions
 1. The alleged unlawful interrogations 
(a) Applicable principles 
In an early statement of the principles to be applied, the 
Board stated: 
 In our view, the test is whether, under all the circumstances, 

the interrogation reasonably tends to restrain or interfere with 
the employees in the exercise of rights guaranteed by the Act.  
The fact that employees gave false answers when questioned, 
although relevant, is not contro
lling.  The Respondent com-
municated its purpose in ques
tioning the employeesŠa pur-
pose which was legitimate in natureŠto the employees and 
assured them that no reprisal would take place.  Moreover, the 
questioning occurred in a background free of employer hostil-
ity to union organization.  Th
ese circumstances convince us 
that the Respondent™s interrogation did not reasonably lead 
the employees to believe that economic reprisal might be vis-
ited upon them by Respondent.  [
Blue Flash Express, Inc.
, 109 NLRB (1954).] 
 The Board distinguished its decision in 
Blue Flash from a con-trary holding, in which the interrogation took place a week 
before the Board election, and the employer failed to give the 
employees any legitimate reason for the interrogation or assur-
ances against reprisal (id.). 
The Board reiterated this standard in 
Rossmore House, 269 NLRB 1176 (1984), where it rejected a per se approach to in-
terrogation of open union adherent
s and concluded that the test 
was whether, under all of the circumstances, the interrogation 
reasonably tends to interfere with
, restrain, or coerce, employ-
ees in the exercise of rights gua
ranteed by the Act (id., 269 at 
1177).  The Board stated some of the factors to be considered: 
 Some factors which may be considered in analyzing alleged 
interrogations are: (1) the background: (2) the nature of the in-
formation sought: (3) the identify of the questioner; and (4) 
the place and method of interrogation.  See 
Bourne v. NLRB,
 332 F.2d 47 (2d Cir. 1964).  These and other relevant factors 
are not to be mechanically appl
ied in each case.  Rather, they 
represent some areas of inquiry that may be considered in ap-
plying the 
Blue Flash
 test of whether under all the circum-
stances the interrogation reasonably tends to restrain, coerce, 

or interfere with rights guaranteed by the Act (id., 269 NLRB 
1178, fn. 20). 
 The Board has concluded that interrogation of a known un-
ion adherent™s union sympathies was coercive.  
Baptist Medical 
System, 288 NLRB 882 (1988).  In 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985), the Board applied the same test to 

interrogation of employees who were
 not open union adherents.  
The Court of Appeals for the Fifth Circuit recently affirmed a 

Board finding of coercive interrogation because of the em-
ployer™s promulgation of an illeg
al rule, and a history of at-
tempting to engage in the same practice in the past.  
NLRB v. 
 20 Id. 
 PAN-OSTON CO. 315Brookshire Grocery Co.
, 919 F.2d 359 (5th Cir. 1990), enfg. in 
part 294 NLRB 462 (1989). 
(b) The interrogations 
The complaint alleges that S
upervisors Mike Ward and Todd 
Holmes asked employee
s about a union meeting.
21  The evi-dence establishes that in April or May 1998, Supervisor Mike 
Ward asked employee Douglas 
Springer about a union meeting 
to be held on Sunday afternoon and that Todd Holmes asked 
Philip Mosby a similar question in late March. 
Ward had engaged in similar in
terrogation in the past.  Thus, 
during the first union campaign, 
he told Ferguson that he un-
derstood there was a union meeti
ng that night, and asked how 
they were going.  In October 
1997, Ward again asked Ferguson 
how his meetings were going.  
When Ferguson answered that 
his father™s meetings were going well, Ward 
stated that he was 
talking about union meetings
.  Human Resource Manager 
Sharon Jones interrogated Ferguson about the union movement.  
When Ferguson protested to 
company managers about being 
denied compensation for work jeans, Terry Jessie, in their pres-
ence, asked Ferguson why he was so strongly for the Union.  
The managers looked at Ferguson for an answer. 
Mosby testified that Todd Holmes walked past his machine 
and asked whether he was going 
to ﬁthe big meeting,ﬂ when a 
union meeting had been planned.  I conclude that Holmes™ in-
quiry referred to the union meeting.
  As I further conclude in-
fra, Holmes engaged in surveillance and created an impression 

of surveillance. 
CEO Day™s statements to empl
oyeesŠthat he would not tol-
erate a union and would do what he could to keep one outŠ
establish the Company™s opposition to the union movement.  
Ward did not communicate his purpose in asking Springer 
questions, nor did he give any a
ssurances against reprisals.  
Holmes actually participated in the discipline administered to 

Mosby. 
As for Holmes™ status, he testif
ied that he was a supervisor, Springer testified to the same effect, Holmes signed Mosby™s 
reprimand as a supervisor, and the employees at the union 
meeting told the business against that Homes was a supervisor.  
The alleged fact that Holmes 
was hourly paid (as were other 
supervisors) but was salaried at
 a later date does not mitigate 
against a finding that, in these circumstances, he had apparent if 
not actual authority as a supervisor
, and I so find.  This conclu-sion is buttressed by England™s 
statement to Holmes that he 
should not have gone to the union
 meeting considering his ﬁpo-sition.ﬂ 
I conclude that the interrogati
ons of Ward and Holmes were coercive, and violated
 Section 8(a)(1). 
2. The alleged surveillance 
and impression of surveillance 
The complaint alleges that Respondent, by Todd Holmes, 
engaged in surveillance of em
ployees™ union activities by at-
tending a union meeting, and cr
eated an impression that em-
ployees™ union activities were 
under surveillance by telling 
them that Respondent was watching them. 
                                                          
                                                           
21 GC Exh. 1(e), par. 8. 
The evidence shows that Ho
lmes attended a union meeting 
on January 9, 1998.  He denied
 that anybody from management 
asked him to do this.  Nonetheless, he reported this visit to 

Supervisor Doug England the next day.  Although England 
assertedly told him that he s
hould not have done so considering 
his ﬁposition,ﬂ Holmes told 
Springer that he was being 

ﬁwatched.ﬂ 
Respondent argues that it is 
not responsible for Holmes™ 
conduct because it did not send him to the union meeting, and 
did not ask him to say anything to employees about the Un-
ion.22 This argument has no merit.  I have concluded that Holmes 
was a supervisor.  At the very least, he had apparent supervi-
sory authority.  An employer need not have given express au-
thority to an individual in order 
to be held responsible for the individual™s conduct.  Under the doctrine of apparent authority, 
the acts of another will be attributed to the employer if a third 
person could reasonably believe 
that the employer had con-
sented to have a particular act done on its behalf.  
NLRB v. Donkin™s Inn, 532 F.2d 138, 141 (9th Cir. 1976); 
Dentech 
Corp., 294 NLRB 924, 925 (1989); Restatement (Second) of 
Agency, § 27 (1958).  Thus, apparent authority exists when the 
employer either intends ﬁto cause the third person to believe 

that the agent is authorized to act for him, or . . . should realize 
that his conduct is likely to crea
te such belief.ﬂ Restatement 
(Second) of Agency, § 27 Comment (1958).  Even if the con-
duct of another was contrary to 
an employer™s express instruc-
tion, the employer will be held 
responsible for that conduct if 
employees could reasonably believe that the act was authorized.  
NLRB v. Crown Laundry & Dry Clearners
, 437 F.2d 290, 293 
(5th Cir. 1971). 
Holmes was nearby when Springer was talking with Shane 
White at the union meeting.  Springer and White felt that they 
were being watched.  I conclude that the visit to the union 
meeting constituted unlawful su
rveillance of the union activi-
ties of Respondent™s employees.  
Intertype Co. v. NLRB
, 371 
F.2d 787 (4th Cir. 1967), enfg. 157 NLRB 1419 (1966). 
Despite England™s admonition to
 Holmes that he should not have attended the union meeting, Holmes told Springer in the 
plant that he was being watched.
  In light of Holmes™ unlawful 
inquiry about the union meeting and his unlawful attendance at 
the meeting, it is obvious that this statement to Springer con-
veyed an impression that Spri
nger™s union activities were under surveillance.  I conclude that, in so doing, Respondent violated 
Section 8(a)(1).  
3. The final warning to and discharge of Gary Ferguson 
The alleged unlawful warning to and discharge of John Fer-
guson involved asserted violations
 of Section 8(a)(3) of the 
Act.  The General Counsel has the burden of establishing a prima facie case that is sufficient to support an inference that 
protected conduct was a motivating factor in an employer™s 
decision to discipline an employee.  Once this is established, 
the burden shifts to the Responde
nt to demonstrate that the 
discipline would have been administered even in the absence of 
the protected conduct.  The Ge
neral Counsel must supply per-
 22 R. Br. 22.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  316suasive evidence that the employer acted because of antiunion 
animus.23 Ferguson was for several years the leader of the union 
movement, with supervisory know
ledge of his activities.  He 
initiated the 1995 campaign, an
d Supervisor Ward asked him about the meetings.  Ferguson 
also started the 1997 campaign 
signed a union card, and distributed handbills.  Supervisor 
Ward again asked him in 1997 about how his meetings were 
going.  When Ferguson interpreted this as a reference to his 
father™s meetings, Ward corrected
 him and explicitly referred to 
union meetings.  Respondent argues that Ward™s remarks at this 
timeŠthat a union keeps management on its toes and that Ward 
himself would sign a card if he were not a supervisorŠshow that Ward (and Respondent) lacked union animus.
24 This argument is disingenuous considering CEO Day™s 
statement to employees that he 
would not tolerate a union in the plant, and would do everything he could to keep one out, as 
well as Respondent™s unlawful in
terrogation, surveillance, and 
impression of surveillance.  The Company™s hostility to the 
union movement is further evidenced by Production Manager 
England™s selective application of
 a de facto ﬁno talkingﬂ rule against Ferguson and Jimmy Bu
lle, while allowing antiunion 
employees to continue talking without objection.  When Fergu-
son protested the refusal of Te
rry Jessie to give him reim-
bursement forms for work jeans, the Company™s managers 
allowed the protest meeting to be transformed into interrogation 

about the Union movement. 
I conclude that the General Counsel has established a prima 
facie case sufficient to support an inference that Ferguson™s 
protected activity was a motivati
ng factor in Respondent™s de-
cision to discipline him. 
Respondent™s asserted reason for the discipline is not persua-
sive.  Although Ferguson received a reprimand in 1992 to im-

prove his work quality and quantity, he was made a team leader 
in 1994 with an increase in pay.  Although he was transferred to 
ﬁPOKY 3ﬂ in 1995 as a brake 
press operator and reduction in 
pay, he was again promoted to 
line leader in 1996 with restora-
tion of the higher pay. 
When CEO Day arrived in late 
1997, he instituted an ﬁinves-tigation.ﬂ  What was the reason for this activity?  According to 
Day, the plant was behind in delivery of orders, was working 
excessive overtime, and $1.5 billi
on in orders had been subcon-tracted to another employer.  To correct this grave condition, 
Day directed Supervisor Tommy 
Staples to investigate only one 
of the Company™s many operationsŠthe brake press operators. 
Staples agreed that the Company was ﬁfalling behind in or-
dersﬂ in February 1997.  However this was obviously a problem 

for the sales department.  Staples denied that the Company was 
falling behind in ﬁdeliveries,ﬂ and thus exonerated the manufac-
turing components of responsibility for the Company™s asserted 
problem.  Staples™ contradiction of Day™s assertions is empha-
sized by the fact that Respondent reduced its operative capacity 
in mid-1997 by cutting down functi
ons at POKY 3.  However,                                                           
 23 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), approved in 
NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983); 
Manno Electric, 
321 NLRB 278 fn. 12 (1996). 
24 R. Br. 22. a few months later according to Day, the Company was burst-

ing at the seams with orders, a
nd had to subcontract $1.5 billion 
in orders to another company.  In light of Staples™ testimony 

contradicting Day and the unlikel
y nature of Day™s description 
of the asserted crisis, I conclude that the reason for the ﬁinves-
tigationﬂ was not the one claimed by Day. 
Although Day contended that there was a delay in production 
at the brake press machines, S
upervisor Staples admitted that 
there were mistakes at the preceding functions of the shearer 
and the Pega operators.  Nonetheless, Staples, following Day™s 
orders, investigated only the br
ake press operators.  Ferguson 
gave a more realistic descriptio
n of the production procedure.  
Agreeing with Staples, he testified that there were ﬁbuildupsﬂ 
throughout the various operating functions, because the Com-
pany wanted a ﬁsmooth flowﬂ from one function to the next.  
The combination of Staples™ admissions and Ferguson™s testi-
mony makes Day™s assertion of 
a ﬁbuildupﬂ only at the brake 
press department unbelievable. 
Most of Staples™ recordings of ﬁnot workingﬂ were based on assertions that the employee wa
s ﬁtalking.ﬂ  He never inquired 
about the nature of the conversation, despite CEO Day™s admis-
sion that the only way to determine whether two employees 
were talking about work problems was to ask them.  Yet Sta-
ples did not do so.  In fact, he recorded Ferguson as ﬁnot work-
ingﬂ when the latter was talking with machine line leader Terry 
Leber, from whom Ferguson had to receive instructions about 
reworks and reruns, jobs which 
were assigned to him in num-
bers greater than those assigned to
 other employees.  Staples in 
fact failed to conduct a fair a
nd complete investigation, and 
thus manifested Respondent™s 
discriminatory motivation under 
accepted Board precedent. 
The testimony of Respondent™s
 employee witnesses was not 
persuasive.  Although Mark Johnson testified that Ferguson 
was the slowest brake press operator, Johnson was not in the 
brake press department during th
e period under investigation.  
Doug Lloyd opposed the Union and was, based on that fact and 
his demeanor, a biased witne
ss.  Todd Medord™s comments 
were too sparse to form the basis for any judgment.  The most 
persuasive evidence was that gi
ven by Terry Leber, who gave 
Ferguson work assignments.  Although he characterized Fergu-
son (and Mosby) as the ﬁleast efficientﬂ of the brake press op-
erators, he denied that Ferguson ever stood around when he 
should have been working, or engaged in loafing.  Leber was 
not consulted when the decision to discipline Ferguson was 
made. 
In summary, I conclude that
 Respondent™s response for dis-ciplining Ferguson was pretextual because (1) the asserted rea-
son for the ﬁinvestigationﬂ is unbelievable in light of the con-
tradictions in Respondent™s evid
ence; (2) the ﬁinvestigationﬂ 
was selectively directed only at the brake press operators where 
Ferguson and Mosby were locat
ed despite similar problems with other manufacturing components, and was unfairly con-
ducted; (3) Ferguson was working 79 percent of the time on 
April 2 despite Staples slowi
ng operations down by switching 
employees from one machine to another; and (4) Ferguson was 
reprimanded only once prior to the first union campaign in 
1995, but was thereafter twice prom
oted to ﬁline leaderﬂ with a 
raise in pay each time. 
 PAN-OSTON CO. 317I conclude that Respondent has not rebutted the General Counsel™s prima facie case, and that Respondent gave Ferguson a final warning on April 3, 1998, and discharged him May 8, 1998, because of his protected activity, in violation of Section 8(a)(3) and (1).  Although not determinative, it may be noted that the favorable award Ferguson received in his unemploy-ment compensation case is consistent with this decision. 4. The final written warning to Philip Mosby Although Mosby was not as active in the union movement as Ferguson, he did sign a union card and recruited other employ-ees.  Supervisor Holmes™ unlawful inquiry to Mosby about whether he was going to a scheduled union meeting suggests the Company™s awareness of Mosby™s union affiliation.  Indeed, CEO Day stated in one of his speeches that there were a few people in the plant involved with the union movement, a state-ment indicating knowledge of such persons on Day™s part. Mosby™s final warning on April 3, is a paraphrase of the final warning given to Ferguson on the same day.  Mosby denied all of the charges.  Staples told Mosby that he was ﬁnot being productive.ﬂ  When Mosby attempted to get an explanation of this allegationŠsuch as ﬁtalking,ﬂ ﬁbeing away from his ma-chine,ﬂ etc.Šhe received the same answer, he was ﬁnot productive.ﬂ  As Respondent was careful to point out, it had no production standards, and utilized its ﬁwork samplingﬂ techniques in lieu of comparative production figures.  The irony of this approach is that on April 2, when Mosby was allegedly committing numerous offenses, and Staples was slowing down operations by switching machines, Mosby was working 95 percent of the time.  The warning is a manufactured invention devoid of any meaning.  I conclude that Respondent gave Mosby a final written warning on April 3, 1998, because of his protected activity, in violation of Section 8(a)(3) and (1). In accordance with my findings above, I make the following. CONCLUSIONS OF LAW 1.  Pan-Oston Company is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2. Sheet Metal Workers™ International Association, Local No. 433, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act. 3. Respondent violated Section 8(a)(1) of the Act by coer-cively interrogating employees about their union activities, by engaging in surveillance of such activities, and by creating an impression of such surveillance. 4. Respondent violated Section 8(a)(3) and (1) of the Act by giving employee Gary Ferguson a final written warning on April 3, 1998, and by discharging him on May 8, 1998, because of his protected activity; and by giving employee Philip Mosby a final written warning on April 3, 1998, because of his protected activ-ity. 5. The foregoing unfair labor practices affect commerce within the meaning of Section 2(6) and (7) of the Act. REMEDY It having been found that the Respondent has engaged in cer-tain unfair labor practices it is recommend that it be ordered to cease and desist therefrom, and take certain affirmative action designed to effectuate the policies of the Act. It having been found that Respondent unlawfully gave Gary Ferguson a final written warning on April 3, 1998, and unlaw-fully discharged him on May 8, 1998, I shall recommend that Respondent be required to offer him immediate reinstatement to his former position, dismissing if necessary any employee hired to fill his position, or, if such position does not exist, to a sub-stantially equivalent position, and to make him whole for any loss of earnings he may have suffered by reason of Respon-dent™s unlawful conduct, by paying him a sum of money equal to the amount he would have earned from the time of his dis-charge to the date of an offer of reinstatement, less net earnings during such period, to be computed in the manner established by the Board in F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).25  I shall also recommend that Respondent be required to expunge from its records all references to its unlawful final written warning given to Ferguson on April 3, 1998, and its discharge of him on May 8, 1998, and inform him in writing that this has been done, and that these actions will not form the basis of any future discipline of him. It having been found that Respondent also gave employee Phillip Mosby an unlawful final written warning on April 3, 1998, I shall recommend that it be required to remedy this of-fense in the same manner as that stated above with reference to the unlawful discharge of and final written warning to Gary Ferguson. I shall also recommend that posting of appropriate notices. [Recommended Order omitted from publication.]                                                            25 Under New Horizons, interest is computed at the ﬁshort-term Fed-eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. § 6621. Interest accrued before January 1, 1987 (the effective date of the amendment), shall be computed as in Florida Steel Corp., 231 NLRB 651 (1977).  